Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 8/12/2022. This Action is made FINAL.
Claims 12-14 and 17-18 have been canceled.
Claims 11, 15-16, and 19-23 are pending.

Previous Claim Rejections - 35 USC § 103
Claim(s) 11, 15-16, and 19-21 were previously rejected under 35 U.S.C. 103. In response to Applicant's amendment, the 35 U.S.C. 103 rejection(s) of claim(s) 11, 15-16, and 19-21 have been withdrawn.
Response to Arguments
Regarding new claim 23, applicant argues. “Claim 23 recites that the microprocessor is configured to, in case of a detected system fault, determine whether the fault (a) is of a type to be responded to by transmitting a deactivation signal to the ASIC by which the ASIC is deactivated from performing its hydraulic control without controlling its switch to cut off its power from the power source or (b) is of a type to be responded to by controlling its switch to cut off its power from the power source, to thereby deactivate the ASIC. The cited references do not suggest selecting between two such deactivation methods depending on which fault is detected.”
Applicant’s argument is not convincing because “selecting between two such deactivation methods depending on which fault is detected” is not claimed in claim 23, rather examiner believes the broadest reasonable interpretation of the claim limitation is the microprocessor is configured to determine at least one of (a) or (b) and the microprocessor does not need to be configured to determine both.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hilberer (US 20100252378 A1) in view of Binder et al. (US 20160114779 A1, hereinafter known as Binder) and Jager et al. (US 20110057645 A1, hereinafter known as Jager).

Hilberer, Binder, and Jager were cited in a previous office action.

Regarding Claim 23, Hilberer teaches A device for operating a braking system of a motor vehicle, the device comprising: 
a first control circuit that includes a first output stage, the first output stage being configured to operate opening and closing of pneumatic valves of an ABS unit of the braking system;
{fig.4 and Fig. 5 label 62, Para [0066] “The modules 62 which are shown in FIGS. 4 and 5 for the anti-lock brake system differ in the number of identical assemblies illustrated. Additional identical assemblies may be necessary, for example, if additional axles of the utility vehicle are to be subjected to closed-loop control by the anti-lock brake system. If further axles or service brake cylinders are to be equipped with an anti-lock brake functionality, the module 62 must be expanded by a corresponding number of additional assemblies. The anti-lock brake system can be equipped, together with the control device 60, with a number of further functions”
Where it is implied that module 62 has or is a control unit for operating the ABS unit of the braking system
Para [0073] “Furthermore, the illustrated embodiment of the module 62 is to be considered only as one of the possible conventional embodiments of an anti-lock brake system. The individual module which is illustrated in FIG. 4 includes a relay valve 342 with a control inlet 382, a pressure sensor 352 and a plurality of 2/2 way valves 322, 324 and 326. A compressed air connection 266 is used in order to actuate the control inlet 382 of the relay valve 342 under the control of the 2/2 way valve 322. The relay valve 342 is supplied at pressure from the compressed air connection 266 and can operate a service brake cylinder by the pneumatic connection 130. The pressure which is present at the control inlet 382 can be reduced by way of the discharge valve 326. If the electronic control of the ABS fails, the 2/2 way valves 322, 324, 326, which are illustrated in FIG. 4, are switched automatically into the illustrated state. In this state, direct actuation of the relay valve via the 2/2 way valve 324 to provide pneumatic protection is possible. The pressure supply can be provided via a separate compressed air connection 268.”
}
a second control circuit that includes a second output stage, the second output stage being configured to operate opening and closing of pneumatic valves of a second braking subsystem of the braking system;
{fig. 4 and fig. 5 label 64, Para [0065] “FIG. 5, a further possible embodiment of a module 64 having electrically actuable valves of an electrically controlled parking brake, which makes available essentially the same functions, is illustrated. The pressure is supplied redundantly via the compressed air connection 260 and a shuttle valve 394. A relay valve 340 is actuated by a 2/2 way valve 328 and a 3/2 way valve 302 in order to implement an electric parking brake.”
Where it is implied that module 64 has or is a control unit for operating a second braking subsystem, which in this case is an electrically controlled parking brake. An electrically controlled parking brake in a non-traditional sense might even be considered a brake booster unit as it is boosting braking pressure to hold the vehicle during parking.
}
a voltage supply; 
a first switch arranged between the voltage supply and the first control circuit; 
a second switch arranged between the voltage supply and the second control circuit; and
{Fig. 5 label 214 and 215, Para [0055], Table of Reference Numerals Label 214 and 215
Where relays 214 and 216 can be considered electrical switches as relays open and close connections upon a command. 214 and 216 are implied to be electrical relays as the non-electrical relays (e.i. 342) of Hilberer are referred to as relay valves. As all electrical signals are associated with some numerical voltage, an open relay can be considered disconnecting the control unit from a “supply voltage”.
}

a single microprocessor for controlling both of the first and second control circuits and that is configured to perform the following in case of a detected fault of a respective one of the first and second control circuits in order to deactivate the respective application-specific integrated circuit:
{Para [0055] “FIGS. 4 and 5 show switching diagrams of part of a brake system in order to illustrate possible embodiments for the control device 60 and the modules 62, 64 having electrically actuable valves. The switching diagrams show the control device 60, the microcontroller 208 and 210, two separate relays 214 and 216 for separate deactivation of the anti-lock brake system and of the electrically controlled parking brake” 
Where the modules 62 and 64, e.g. first and second control units, are connected to the control device 60 which has microcontrollers. The control device 60 as a whole can be considered a single microprocessor. The control device 60 has two relays each for the first and second control units. The relays can be considered switches that would be part of a shut off path.
}
determine whether the detected fault (a) requires the deactivation to include transmission of a deactivation signal to the respective application-specific integrated circuit that deactivates the respective application-specific integrated circuit from operating the opening and closing of hydraulic valves for which the respective application-specific integrated circuit is configured without operating the respective switch of the respective application-specific integrated circuit to cutoff the voltage supply from the respective application-specific integrated circuit or (b) requires the deactivation to include operating the respective switch of the respective control circuit to cutoff the voltage supply from the respective control circuit; and perform the deactivation according to a result of the determination.
{Para [0018] “The function of the anti-lock brake system and the function of the electrically controlled parking brake can be deactivated separately from one another. If the anti-lock brake system or the electrically controlled parking brake has a defect, a residual function can be maintained through the possibility of the separate deactivation of the faulty subsystem.”

Fig. 4 and Para [0055] “FIGS. 4 and 5 show switching diagrams of part of a brake system in order to illustrate possible embodiments for the control device 60 and the modules 62, 64 having electrically actuable valves. The switching diagrams show the control device 60, the microcontroller 208 and 210, two separate relays 214 and 216 for separate deactivation of the anti-lock brake system and of the electrically controlled parking brake”
Where the two separate brake systems can be shut off separately depending on which one has a defect, e.g. a detected fault. By determining if a system is faulty it is being determined if deactivation is required. As discussed above as 214 and 216 are being considered electrical relays, and if the relays are being switched the modules 62 and 64 are being cut off from a supply voltage.
}

Hilberer does not teach, 
a first application-specific integrated circuit that includes a first output stage
a second application-specific integrated circuit that includes a second output stage 
a brake booster unit of the braking system;
Also while Hilberer teaches the output stages controlling pneumatic valves, Hilberer does not teach the first output stage being configured to operate opening and closing of hydraulic valves and the second output stage being configured to operate opening and closing of hydraulic valves

However, Binder teaches a second control unit configured to operate a brake booster unit of the braking system
{Para [0031] “FIG. 2 is a block diagram depicting the interaction of control unit 17, which is associated with brake booster 16, and ESP control unit 27. ”
}
a first application-specific integrated circuit that includes a first output stage 
a second application-specific integrated circuit that includes a second output stage 
{Para [0031] “Each control unit 17, 27 respectively encompasses a microcontroller 17a, 27a and an ASIC 17b, 27b.”
Para [0033] “First switch 29a switches the rotation speed sensor signal from the rotation speed sensor either to ASIC 27b of the ESP control unit or alternatively to ASIC 17b of brake control unit 17 of brake booster 16.”
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hilberer to incorporate the teachings of Binder to have the second control unit be configured to operate a brake booster unit because brake booster units are one of the several braking assistance systems commonly present on vehicles and thus out of the limited number of possible brake systems to control it would be have been obvious to try a brake booster system as one of them.
Also it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hilberer to incorporate the teachings of Binder to have the first and second control units be an application specific integrated circuit because amongst the types of control circuitry (e.g. microcontrollers, fpga, etc…) application specific integrated circuits can have improved performance and a smaller footprint then for example a microcontroller when controlling a specific system and once again amongst the limited options of control circuitry would have been obvious to try.

Hilberer in view of Binder does not teach Hilberer does not teach the first output stage being configured to operate opening and closing of hydraulic valves and the second output stage being configured to operate opening and closing of hydraulic valves

However Jager teaches the first output stage being configured to operate opening and closing of hydraulic valves and the second output stage being configured to operate opening and closing of hydraulic valves
{Claim 47 “The use of the circuit arrangement as claimed in claim 33 in a controller for electronic motor vehicle brake systems, in which electromagnetic hydraulic valves are used, by means of PWM output stages, for setting a hydraulic pressure within wheel brakes of the motor vehicle.”
Where a PWM controller is a type of ASIC
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hilberer in view of Binder to incorporate the teachings of Jager to use a pwm controller, e.g. a type of ASIC, to control valves because as dicussed in para [0006] of Jager “In high-quality electronic ABS and ESP brake control systems, the valve solenoids are, at least partially, no longer switched but rather analogized driving is carried out by means of a pulse-width-modulated current controller (PWM) which permits virtually analog driving of the hydraulic valves. For this purpose, multi-channel PWM driver stages are provided which can be constructed, for example, by means of MOS transistors which are switched in antiphase. In order to permit an economic and space-saving solution, such a PWM stage is usually implemented as an integrated circuit, especially since up to eight of such stages have to be present for a complex ESP system as well as numerous additional circuit components. A pure analog amplifier for driving a valve solenoid is not practical because of an excessively high power loss.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hilberer in view of Binder to incorporate the teachings of Jager to use hydraulic rather than pneumatic valves because hydraulic braking systems and pneumatic braking systems have similar working principles but hydraulic braking systems are what are commonly used on consumer vehicles as there is a shorter delay between brake pedal application and deceleration of the vehicle.

Allowable Subject Matter
Claim 11, 15-16, and 19-22 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Leroy et al. (US 20160221561 A1) teaches “Methods and systems are provided for detecting a fault within a brake booster system of a vehicle. In one example, a method may include measuring the pressure of a brake booster chamber and the pressure of an inlet manifold, comparing the booster chamber and inlet manifold pressures, determining the faulty source, and restricting the use of an electrical system in case of a fault. In this way, the pressure within the inlet manifold may be reduced or maintained in the event of a fault.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668